DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Response to Amendment
2.	In responding to Applicant's response filed 12/17/2020 - claims 30, 34, 36, 41, 47, 50, 51-54 have been amended.  Claims 32-33, 35, 45-46, 49 have been canceled.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	With respect to claim 30, the new limitation recites “wherein the at least one first side face is inclined within an Y-X-plane at an respect to the Y-direction, wherein the layer structure with the at least one inclined first side face is configured to hinder the formation of the optical mode outside the mode space, and wherein a X-direction is arranged at a right angle to the Y-direction, the Y-direction is arranged at a right angle to the Z-direction, and the X-direction is arranged at a right angle to the Z-direction.”  It is unclear to the examiner with respect to the limitation "wherein a X-direction is arranged at a right angle to the Y-direction, the Y-direction is arranged at a right angle to the Z-direction, and the X-direction is arranged at a right angle to the Z-direction" - whether it was intended to describe a general X,Y, Z coordinate "which is well-known"; Or it was intended to describe the new limitation "wherein the at least one first side face is inclined within an Y-X-plane at an angle with respect to the Y-direction wherein the layer structure with the at least one inclined first side face is configured to hinder the formation of the optical mode outside the mode space" - since the inclined side face is within Y-X-plane, then X-Y cannot be perpendicular, or all X-Y-Z plane cannot be perpendicular. 
For the purpose of examination, it is assume the incline exist or not exist, and/or the incline is respect to Y-direction which is not right angle with the Z-direction and the like.
Claims 31, 34, 36-4447-48, 52-54 are also rejected for depending on claim 30.  
Claim Rejections - 35 USC § 103
3.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	Claims 30, 31, 37-39, 50, 52 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eichler et al. (US 2015/0085889).

With respect to claim 30, Eichler et al. ‘504 shows and discloses a semiconductor laser (Fig 10) comprising: a layer structure comprising an active zone configured to generate an electromagnetic radiation (Fig 10: a layer structure 110 comprising an active zone 112 emits electromagnetic), wherein the layer structure comprises a sequence of layers (Fig 10: layer structure 110 comprises a sequence of layers 113/112/111), wherein two opposite end faces are provided in a Z-direction (Fig 10: two opposite end faces 102A/ 102A in “Z-direction”); wherein at least one first end face is configured to at least partly couple out the electromagnetic radiation (ABSTRACT; Fig 10: one end face couple out electromagnetic radiation; See also Fig 11, 9, 6, 2, 3a, 5a), wherein a second end face is configured to at least partly reflect the electromagnetic radiation (Fig 10: a second face is partly reflect radiation/ optical resonator mirror (not shown); See also Section [008, 012, 080-081] metal coated 103;ABSTRACT);  wherein the layer structure is configured to provide a mode space between the two end faces, the mode space configured to form an optical mode (Fig 10, 1a, 2, 4a; Section [008, 010, 019, 023] an optical mode formed between two end faces), wherein the sequence layers is implemented along a Y-direction (Fig 10 - sequence layers 113/112/111 along “Y”-direction/up), wherein the active zone is arranged in an X-Z-plane (Fig 10- active 112 in X-Z plane), wherein the layer structure comprises at least one first side face, wherein the at least first side face extends along the Z-direction (Fig 10 – the layer structure 110 comprises at least one first side face 102A/ 12 incline extends along Z-direction), wherein the at least first side face is inclined within the X-Z-plane at an angle with respect to the Z-direction (Fig 10 – at least first side face 102A/12 in X-Z-plane inclined/slope at an angle with respect to Z-direction), wherein the layer structure with the at least one inclined first side face is configured to hinder a formation of an optical mode outside the mode space (Fig 10 – the inclined arrangement of at least one side 102A/12 hinder “22” formation of an optical mode; See also Sections [024-028]), wherein the at least one first side face is inclined within an Y-X-plane at an respect to the Y-direction, wherein the layer structure with the at least one inclined first side face is configured to hinder the formation of the optical mode outside the mode space, and wherein a X-direction is arranged at a right angle to the Y-direction, the Y-direction is arranged at a right angle to the Z-direction, and the X-direction is arranged at a right angle to the Z-direction.

With respect to claim 31, Eichler et al. ‘504 shows and discloses wherein the semiconductor laser is configured to hinder the formation of modes with a propagation direction that do not extend perpendicularly to the end faces (Fig 10: hinder modes formation that do not extend perpendicularly to end faces; See also Fig 1a, 2, 4a, 6, 11, 12; Sections [024-028]).

With respect to claim 37, Eichler et al. ‘504 shows and discloses wherein the layer structure comprises at least one first side face in a X-direction, wherein the first side face extends along the Z-direction, wherein deflection means are provided at least one partial region of the first side face, wherein the deflection means are configured to bring about a reflection of the electromagnetic radiation that emanates from the mode space and impinges on the first side face in a direction alongside the mode space (Fig 10: layer structure 113/112/111 comprises at least one side face in X-direction, and extends along Z-direction, where deflection means 12 provided at first side to bring about a reflection of radiation 22; See also Section [008, 010, 019, 023] mode, Fig 6-9; Abstract).

With respect to claim 38, Eichler et al. ‘504 shows wherein the first side face is arranged in a manner inclined at an angle with respect to a plane of the active zone such that the electromagnetic radiation that emanates from the mode space and impinges on the first side face is deflected substantially into a region above or below the mode space, and wherein the angle lies a range of between 10 and 890 relative to the plane of the active zone (Fig 10: 102A first side surface is in an inclined angle 12  with respect to the active zone 112, and deflected substantially into a region below 22 where the angle lies between 10 and 890).

With respect to claim 39, Eichler et al. ‘504 shows wherein the first side face extends along the Y-direction right into a plane of a first waveguide layer, wherein the first side face extends along the Y-direction right into a plane of a second waveguide layer, and wherein the second waveguide layer is arranged below the active zone (Fig 10: 102A first side face extends along Y-dir/up right into a plane of a first waveguide layer 113, extends along Y-dir/up right into a plane of a second waveguide 111 which is below the active 112).
With respect to claim 50, Eichler et al. ‘504 shows and discloses a semiconductor laser (Fig 10) comprising: a layer structure comprising an active zone configured to generate an electromagnetic radiation (Fig 10: a layer structure 110 comprising an active zone 112 emits electromagnetic), wherein the layer structure comprises a sequence of layers (Fig 10: layer structure 110 comprises a sequence of layers 113/112/111), wherein two opposite end faces are provided in a Z direction (Fig 10: two opposite end faces 102A/ 102A in “Z-direction”), wherein at least one first end is configured to at least partly couple out the electromagnetic radiation (ABSTRACT; Fig 10: one end face couple out electromagnetic radiation; See also Fig 11, 9, 6, 2, 3a, 5a), wherein a second end face is configured to at least partly reflect the electromagnetic radiation (Fig 10: a second face is partly reflect radiation/ optical resonator mirror (not shown); See also Section [008, 012, 080-081] metal coated 103; ABSTRACT), wherein the layer structured is configured to provide a mode space between the two end faces, the mode space configured to form an optical mode (Fig 10, 1a, 2, 4a: 110 layer structure provide mode space between two end faces forming an optical mode; Section [008, 010, 019, 023]), and where the semiconductor layer or the layer structure is configured to hinder a formation of an optical mode (Fig 10: the semiconductor layer or the layer structure 110 end face 12 hinder formation of an optical mode outside the mode spaces; See also Sections [024-028]); and an absorbing layer outside the mode space, wherein the absorbing layer is configured to damp the electromagnetic radiation (Fig 1a: 12 absorber/light diffusion outside mode space and damp radiation; See also Fig 1B: 12C, 5B/C- 12; Section [029-031, 085]), wherein the absorbing layer comprises a compound semiconductor and/or wherein the absorbing layer comprises a dielectric material and/or wherein the absorbing layer comprises hydrocarbons, and wherein the dielectric material comprises impurity atoms and/or an increased proportion of non saturated bonds on account of stoichiometrically absent atoms (Fig 1B, 14: 12A,12C,12; Section [029-031, 085] absorb/diffusion layer comprise semiconductor composition/a compound semiconductor – therefore the above limitation has been met, other limitations are not required).

With respect to claim 52, Eichler et al. ‘504 shows wherein the first side face within the X-Z-plane is inclined with a constant angle with respect to the Z-direction extending from the first end face to the second end face (Fig 10: first side face within X-Z plane inclined in a constant angle in Z-direction from first to second end face).



6.	Claims 36, 40-44 are rejected under 35 U.S.C. 103 as obvious over Eichler et al. (US 2015/0085889).	
With respect to claim 36, the claim further requires wherein the first side face comprises at least one antireflective partial region, and wherein the antireflective partial region is configured to transmit more than 50% of the electromagnetic radiation emitted by the active zone.  Eichler et al. ‘504 did not explicitly state as the above.  However, Eichler et al. ‘504 did (Fig 2, 6-12: mirror-coated forming resonator output 21 in one of the side of the opposite surfaces; See also Section [012, 080-081, 125]).  Therefore, it is within one skill in the art to recognize Eichler et al. ‘504 capable of having coatings such that the antireflective partial region emits more than 50% of the radiation.  Also, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; in this case it is well-known to select amount of coating to transmit more than 50% electromagnetic radiation output. 

With respect to claim 40, Eichler et al. ‘504 shows wherein at least one partial region of the first side face comprises a mechanical structure that is configured to reduce or prevent, reflection or propagation of the electromagnetic radiation, and wherein the mechanical structure comprises a roughness in form of steps and/or in form of dislocations (Fig 12, 13: at least one partial region 112 of first side face 102A/12 comprises a roughness/dislocation mechanical structure that reduce/prevent radiation; Section [046]; See also Fig 4A-9).

With respect to claim 41, Eichler et al. ‘504 shows and discloses an absorbing layer outside the mode space, and wherein the absorbing layer is configured to damp the electromagnetic radiation (Fig 1a: 12 absorber/light diffusion outside mode space and damp radiation; See also Fig 1B: 12C, 5B/C- 12; Section [029-031, 085]).

With respect to claim 42, Eichler et al. ‘504 shows and discloses wherein the layer structure comprises a trench, wherein the trench comprises a predefined depth in the Y-direction, a predefined width in an X-direction and a predefined length in the Z-direction, wherein the trench extends at least over part of a length of the semiconductor laser in the Z-direction,  the absorbing layer, and wherein the absorbing layer is configured to at least partly absorb electromagnetic radiation (Fig 1B, 14: trench 12A,12C, 12 with absorb/diffusing layer; See also Fig 4A: 12A/B; Fig 5B-8; Section [029-031, 085]).

With respect to claim 43, Eichler et al. ‘504 shows and discloses wherein the absorbing layer comprises a metal and/or wherein the absorbing layer comprises a semiconductor material (Fig 1B, 14: 12A,12C, 12; Section [029-031, 085] absorb/diffusion layer comprise semiconductor composition).

With respect to claim 44, Eichler et al. ‘504 shows and discloses wherein the absorbing layer comprises a compound semiconductor and/or wherein the absorbing layer comprises a dielectric material and/or wherein the absorbing layer comprises hydrocarbons (Fig 1B, 14: 12A,12C, 12; Section [029-031, 085] absorb/diffusion layer comprise semiconductor composition/compound semiconductor).

					Reason For Allowance
7.	Claim 51 is allowed – the examiner’s basis for allowability of independent claim 51 is the same as those objection an allowance set forth within the Non-Final mailed 7/14/2020.
Allowable Subject Matter
8.	Claims 34, 47-48, 53, 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 34:
wherein the layer structure comprises at least one second side face, wherein the second side face extends along the Z-direction, wherein the second side face is inclined within in the X-Z-plane at an angle with respect to the Z-direction, wherein the second side face is arranged opposite the first side face, and wherein the layer structure with the at least one inclined second side face is configured to hinder formation of the optical mode outside the mode space.
Claim 47:
Wherein the absorbing layer is formed at least as an absorbing partial region of at least one layer of the layer structure, wherein the absorbing partial region of the layer is formed vis-a-vis another region of the layer in such a way that the partial region absorbs or scatters electromagnetic radiation better than the other region of the layer, wherein a layer of the layer structure is formed as absorbing layer, and wherein the absorbing layer is arranged outside the active zone.
Claim 53:
wherein the layer structure comprises a second side face, the second side face is arranged opposite to the first side face with respect to a longitudinal middle axis of the semiconductor laser, wherein the second side face extends along the Z-direction, wherein the second side face is inclined within the X-Z-plane at an angle with respect to the Z-direction, and wherein the first side face and the second side face are arranged mirror symmetrical with respect to the longitudinal middle axis. 

Claim 54:

Wherein the first side face is subdivided into a first partial side face and a second partial side face, wherein the second side face is also subdivided into a third partial side face and a 

Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Strohkendl (US 2014/0268309) shows and discloses a semiconductor suppression of amplified spontaneous emission within laser planar waveguide device (TITLE; Abstract; Fig 3A-4A, 6B-7C).
Petrescu-Prahova (US 2015/0303654) shows and discloses edge emitter laser with end incline segment mirrors protection (TITLE; Abstract; Fig 5, 6).
Lawrence et al. (US 6,236,793) shows and discloses edge emitter laser with end incline (TITLE; Abstract; Fig 2-5).

	Lell et al. (US 8,369,370) shows and discloses a semiconductor laser (Fig 14-15B) comprising: a layer structure comprising an active zone configured to generate an electromagnetic radiation (Fig 14-15B: a layer structure 6 comprising an active zone 40 emits electromagnetic), wherein the layer structure comprises a sequence of layers (Fig 14,15B: layer structure 4 comprises a sequence of layers 42/40/43), wherein two opposite end faces are provided in a Z-direction (Fig 14-15B- two opposite end faces in “Z-direction”); wherein at least one end face is configured to at least partly couple out the electromagnetic radiation (Fig 14-15B: one end face couple out electromagnetic radiation 50), wherein a second end face is configured to at least partly reflect the electromagnetic radiation (Col 7-8; Fig 14-15B: 9, 11, 11’); wherein a mode space between the two end faces is provided, the mode space configured to form an optical mode; wherein the semiconductor laser (alternatively the layer structure) is configured to hinder a formation of an optical mode outside the mode space (Fig 14-15B: 9, 11, 11’).  
					
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828